Citation Nr: 0333683	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-20 576	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected postoperative residuals of a left knee injury.  

Entitlement to service connection for postoperative residuals 
of a right knee injury.  



REPRESENTATION

Appellant represented by: Daniel R. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied a rating in excess of 10 
percent for service-connected postoperative residuals of a 
left knee injury and denied service connection for 
postoperative residuals of a right knee injury, including as 
secondary to his service-connected postoperative residuals of 
a left knee injury.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  


REMAND

This case must be remanded to the RO because of it's failure 
to obtain a competent medical opinion addressing the issues 
of whether the veteran currently has traumatic arthritis of 
the left knee as a result of his service-connected 
postoperative residuals of a left knee injury; whether it is 
at least as likely as not that his currently manifested 
valgus deformity of the knees, bilaterally, was caused or 
worsened by his postoperative residuals of a left knee 
injury, or the gait impairment resulting from that injury; 
whether it is at least as likely as not that his current 
right knee condition was caused or worsened by his service-
connected postoperative residuals of a left knee injury (cf. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); and whether the 
veteran currently has traumatic arthritis of the right knee 
as a result of his inservice right knee complaints and 
symptomatology, or as a result of an impaired or altered gait 
as described in the VA examination of October 1979 showing 
that the veteran walked with a limp, and his VA examination 
of February 2001 showing that the veteran had an abnormal 
gait favoring the left knee.  

The United States Court of Veterans' Appeals (Court) has 
held, in pertinent part, that  the term "disability" as 
used in 38 U.S.C.A. § 1110 (West 1991) refers to impairment 
of earning capacity, and that such definition mandates that 
any additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to 
38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (1994), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In addition, although the medical record cites private and VA 
X-rays of the veteran's knees, no such X-rays are included in 
the claims folder other than that accomplished on VA 
examination in October 1979.  The RO should obtain the X-rays 
of the veteran's knees taken at [redacted] on 
January [redacted], 2001, as well as the X-rays of the veteran's 
knees cited in the February [redacted], 2001, letter from Dr. T[redacted]. 
The veteran should be asked to identify any other 
postservice X-rays taken of his knees.  

The RO should further obtain the complete clinical records of 
the veteran's treatment by Dr. J[redacted]; by Dr. D[redacted];
and by Dr. T[redacted], as well as copies of 
any VA outpatient treatment records of the veteran from any 
VA medical facility, and the complete clinical records of the 
veteran's treatment at [redacted], [redacted], 
[redacted], and [redacted], [redacted], 
[redacted].  

The appellant is hereby notified that he has the right to 
submit additional evidence or argument on the matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his right knee 
condition, or for his service-connected 
postoperative residuals of a left knee 
injury, to include possible traumatic 
arthritis.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran in 
the possession of Drs. J[redacted], 
D[redacted]; and T[redacted], 
as well as copies of any VA outpatient 
treatment records of the veteran from any 
VA medical facility, and the complete 
clinical records of the veteran's 
treatment at [redacted], [redacted], [redacted],
and [redacted], [redacted], [redacted]. 

2.  When the above actions have been 
completed, the RO should schedule a VA 
examination.  The examiner must review 
the claims folder in conjunction with the 
examination.  All necessary and 
appropriate diagnostic studies should be 
performed, including multiple X-rays of 
each of the veteran's knees, and the 
examiner must consider the provisions of 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 
and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The report of the 
examination must include responses to 
each of the following items: 

(A)  State whether the veteran 
currently has traumatic arthritis of 
the left knee which is at least as 
likely as not to have been caused by 
his service-connected postoperative 
residuals of a left knee injury;

(B)  State whether the veteran 
currently has traumatic arthritis of 
the left knee which is at least as 
likely as not to have increased in 
severity as a result of his service-
connected postoperative residuals of a 
left knee injury;

(C)  State whether it is at least as 
likely as not that the veteran's 
currently manifested valgus deformity 
of the knees, bilaterally, was caused 
by his postoperative residuals of a 
left knee injury, or the gait 
impairment resulting from that injury;

(D)   State whether it is at least as 
likely as not that the veteran's 
currently manifested valgus deformity 
of the knees, bilaterally, increased 
in severity as a result of his 
postoperative residuals of a left knee 
injury, or the gait impairment 
resulting from that injury;

3.  Upon completion of the above-
requested development, the RO should 
review the entire record to ensure that 
all requested development has been 
completed in full; that all requested 
private or VA clinical records have been 
obtained; and that all requested medical 
opinions have been provided.  If any 
requested development had not been 
completed, or any requested evidence 
cannot be obtained, the veteran and his 
representative should be notified and 
afforded an opportunity to independently 
obtain such evidence.  

4.  The RO should then readjudicate the 
issue of a rating in excess of 10 percent 
for service-connected postoperative 
residuals of a left knee injury, 
entitlement to service connection for 
postoperative residuals of a right knee 
condition as secondary to his service-
connected left knee disability, or on the 
basis of aggravation, in light of the 
additional evidence submitted.

5.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claims.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




